
	

114 HR 1815 : Eastern Nevada Land Implementation Improvement Act
U.S. House of Representatives
2016-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 1815
		IN THE SENATE OF THE UNITED STATES
		June 8, 2016Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To facilitate certain pinyon-juniper related projects in Lincoln County, Nevada, to modify the
			 boundaries of certain wilderness areas in the State of Nevada, and to
			 provide for the implementation of a conservation plan for the Virgin
			 River, Nevada.
	
	
 1.Short titleThis Act may be cited as the Eastern Nevada Land Implementation Improvement Act. 2.Facilitation of pinyon-juniper related projects in Lincoln County, Nevada (a)Facilitation of Pinyon-Juniper Related Projects (1)Availability of special account under Lincoln County Land Act of 2000Section 5(b) of the Lincoln County Land Act of 2000 (Public Law 106–298; 114 Stat. 1048) is amended—
 (A)in paragraph (1)— (i)in subparagraph (B), by inserting and implementation after development; and
 (ii)in subparagraph (C)— (I)in clause (i), by striking ; and at the end and inserting a semicolon; and
 (II)by adding at the end the following:  (iii)development and implementation of comprehensive, cost-effective, and multijurisdictional hazardous fuels reduction projects and wildfire prevention planning activities (particularly for pinyon-juniper dominated landscapes) and other rangeland and woodland restoration projects within the County, consistent with the Ely Resource Management Plan or a subsequent amendment to the plan; and; and
 (B)by adding at the end the following:  (3)Cooperative agreementsEstablishment of cooperative agreements between the Bureau of Land Management and the County shall be required for any County-provided law enforcement and planning related activities approved by the Secretary regarding—
 (A)wilderness in the County designated by the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2403);
 (B)cultural resources identified, protected, and managed pursuant to that Act; (C)planning, management, and law enforcement associated with the Silver State OHV Trail designated by that Act; and
 (D)planning associated with land disposal and related land use authorizations required for utility corridors and rights-of-way to serve land that has been, or is to be, disposed of pursuant to that Act (other than rights-of-way granted pursuant to that Act) and this Act..
					(2)Availability of special account under Lincoln County Conservation, Recreation, and Development Act
 of 2004Section 103 of the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2406) is amended—
 (A)in subsection (b)(3)— (i)in subparagraph (E), by striking ; and at the end and inserting a semicolon;
 (ii)in subparagraph (F), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
							
 (G)development and implementation of comprehensive, cost-effective, and multijurisdictional hazardous fuels reduction and wildfire prevention planning activities (particularly for pinyon-juniper dominated landscapes) and other rangeland and woodland restoration projects within the County, consistent with the Ely Resource Management Plan or a subsequent amendment to the plan.; and
 (B)by adding at the end the following:  (d)Cooperative agreementsEstablishment of cooperative agreements between the Bureau of Land Management and the County shall be required for any County-provided law enforcement and planning related activities approved by the Secretary regarding—
 (1)wilderness in the County designated by this Act; (2)cultural resources identified, protected, and managed pursuant to this Act;
 (3)planning, management, and law enforcement associated with the Silver State OHV Trail designated by this Act; and
 (4)planning associated with land disposal and related land use authorizations required for utility corridors and rights-of-way to serve land that has been, or is to be, disposed of pursuant to this Act (other than rights-of-way granted pursuant to this Act) and the Lincoln County Land Act of 2000 (Public Law 106–298; 114 Stat. 1046)..
					(b)Disposition of proceeds
 (1)Disposition of proceeds under Lincoln County Land Act of 2000Section 5(a)(2) of the Lincoln County Land Act of 2000 (Public Law 106–298; 114 Stat. 1047) is amended by inserting and the Lincoln County Regional Development Authority after schools.
 (2)Disposition of proceeds under Lincoln County Conservation, Recreation, and Development Act of 2004Section 103(b)(2) of the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2405) is amended by striking and transportation and inserting transportation, and the Lincoln County Regional Development Authority or any other County economic development organization.
 (c)Realign a portion of the LCCRDA utility corridorSection 301(a) of the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2413) establishes a 2,640-foot wide utility corridor as depicted on a map dated October 1, 2004. The Secretary of the Interior shall realign a portion of the corridor by removing the designation in sections 5, 6, 7, 8, 9, 10, 11, 14, and 15, T. 7 N., R. 68 E. and realigning the corridor to sections 31, 32, and 33, T. 8 N., R. 68 E.; sections 4, 5, and 6, T. 7 N., R. 68 E.; and sections 1 and 12, T. 7 N., 67 E. as shown on the October 1, 2004, map.
			(d)Final corrective patent in Clark County, Nevada
 (1)Validation of patentPatent number 27–2005–0081 issued by the Bureau of Land Management on February 18, 2005, is affirmed and validated as having been issued pursuant to, and in compliance with, the Nevada-Florida Land Exchange Authorization Act of 1988 (Public Law 100–275; 102 Stat. 52), the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) for the benefit of the desert tortoise, other species, and the habitat of the desert tortoise and other species to increase the likelihood of the recovery of the desert tortoise and other species.
 (2)Ratification of reconfigurationThe process used by the United States Fish and Wildlife Service and the Bureau of Land Management in reconfiguring the land described in paragraph (1), as depicted on Exhibit 1–4 of the Final Environmental Impact Statement for the Planned Development Project MSHCP, Lincoln County, NV (FWS–R8–ES–2008–N0136) and the reconfiguration provided for in Special Condition 10 of the Army Corps of Engineers Permit No. 000005042 are ratified.
				(e)Final land reconfiguration in Lincoln County, Nevada
 (1)DefinitionsIn this subsection: (A)MapThe term Map means the map prepared by the Bureau of Land Management entitled Proposed Lincoln County Land Reconfiguration and dated January 28, 2016.
 (B)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the Bureau of Land Management. (2)Issuance of Lincoln County Corrective Patent (A)In generalThe Secretary may issue a corrective patent for 7,548 acres of land in Lincoln County, Nevada, that is depicted on the Map.
 (B)Applicable lawA corrective patent issued under subparagraph (A) shall be considered to have been issued pursuant to, and in compliance with, the Nevada-Florida Land Exchange Authorization Act of 1988 (Public Law 100–275; 102 Stat. 52).
					3.Mt. Moriah Wilderness, High Schells Wilderness, and Arc Dome Wilderness boundary adjustments
 (a)Amendments to the Pam White Wilderness ActSection 323 of the Pam White Wilderness Act of 2006 (16 U.S.C. 1132 note; Public Law 109–432; 120 Stat. 3031) is amended by striking subsection (e) and inserting the following:
				
 (e)Mt. Moriah Wilderness adjustmentThe boundary of the Mt. Moriah Wilderness established under section 2(13) of the Nevada Wilderness Protection Act of 1989 (16 U.S.C. 1132 note; Public Law 101–195) is adjusted to include—
 (1)the land identified as the Mount Moriah Wilderness Area and Mount Moriah Additions on the map entitled Eastern White Pine County and dated November 29, 2006; and (2)the land identified as NFS Lands on the map entitled Proposed Wilderness Boundary Adjustment Mt. Moriah Wilderness Area and dated June 18, 2014.
 (f)High Schells Wilderness adjustmentThe boundary of the High Schells Wilderness established under subsection (a)(11) is adjusted to include the land identified as Include as Wilderness on the map entitled McCoy Creek Adjustment and dated November 3, 2014, and to exclude the land identified as NFS Lands on the map entitled Proposed Wilderness Boundary Adjustment High Schells Wilderness Area and dated June 17, 2014..
 (b)Amendments to the Nevada Wilderness Protection Act of 1989The Nevada Wilderness Protection Act of 1989 (16 U.S.C. 1132 note; Public Law 101–195; 103 Stat. 1784) is amended by adding at the end the following:
				
 12.Arc Dome Boundary adjustmentThe boundary of the Arc Dome Wilderness established under section 2(2) is adjusted to exclude the land identified as Exclude from Wilderness on the map entitled Arc Dome Adjustment and dated November 3, 2014..
 4.Implementation of Conservation Plan, Virgin River, NevadaSection 3(d)(3)(B) of Public Law 99–548 (100 Stat. 3061; 116 Stat. 2018) is amended by striking development of a multispecies habitat conservation plan for and inserting development and implementation of a conservation plan to benefit fish and wildlife species of. 5.Technical amendmentSection 3(f)(2)(B) of Public Law 99–548 (100 Stat. 3061) is amended by striking “(v) Sec. 7.” .
		
	Passed the House of Representatives June 7, 2016.Karen L. Haas,Clerk
